DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities:  at line 21, it appears that “flow” should be --floor--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: powered machine movement means in claim 14.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 (hence claims 2-17) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is confusing because it appears to recite both a machine i.e. apparatus and a method.  Applicant has mixed the two classes of invention (method and apparatus) into one independent claim.  Since two separate statutory type claims are combined into a single claim, it is not clear as to which type of claim is being presented.  For example, claim 1, subsections (a-e) recite an apparatus and subsections (i-v) recite a method. For the purposes of examination, it is assumed that the machine i.e. apparatus is being recited.
Regarding claim 1, the phrase "can be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Insofar as understood, claim(s) 1-3, 6, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 108951621 herein referred to as Zhang.
As to claim 1, Zhang discloses a rotary drive machine for the installation of helical piles 52 from inside a perimeter of a building foundation having a slab floor therein, said machine comprising:
a. a vertical frame (generally at 2) having an upper end and an open lower end for positioning over an installation opening in the slab floor through which an installation section of ground in which it is desired to rotationally install at least one helical pile section is exposed;
b. a rotary power means 51 for the rotation and installation of the at least one helical pile section through the open lower end of the frame;
c. a vertical movement guide 3 slidably engaging the rotary power means, to allow for retention and guidance of the rotary power means therealong;
d. a vertical actuator 31 operatively attached to the rotary power means, capable of powered movement of the rotary power means along the vertical movement guide as desired; and
e. at least one slab anchor 12 for engaging and retaining the vertical frame and the lower end thereof in relation to the installation opening in the slab flow exposing the installation section of ground thereunder, at a desired
operating position for the machine.   
As to claim 2, Zhang discloses wherein the rotary power
means 51 and/or the vertical actuator 31 are hydraulic.
As to claim 3, Zhang discloses wherein the rotary power means 51 and/or the vertical actuator 31 comprise a hydraulic motor.
As to claim 6, Zhang discloses wherein the vertical actuator 31comprises a hydraulic actuator, wherein the hydraulic actuator is operatively connected between the frame 2 and the rotary power means 51.
As to claim 11, Zhang discloses further comprising at least one foundation anchor 12 operably connected with the frame.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 108951621 herein referred to as Zhang in view of CN  105780776 herein referred to as Wang.
As to claims 14 and 15, Zhang discloses all that is claimed except for the powered machine movement means, adapted to move and/or manipulate the machine into the building, between operating positions, over the installation opening, and/or out of the building. Wang discloses (see figure 2)  a pile installation machine comprising powered machine movement means (on chassis 1-9).  Furthermore, such powered machine movement means comprising at least one powered continuous track (see also figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide powered machine movement means such as a track as disclosed by Wang, since doing so provides the expected benefit of moving a pile installation apparatus.
	
Allowable Subject Matter
Claims 4, 5, 7-10, 12, 13, 16, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 18, the prior art of record fails to or suggest the method for installation of a helical pile from an interior of a building foundation having a slab floor therein with an installation opening in the slab floor exposing an installation area of the ground thereunder in close proximity to the desired installation location for the helical pile, said method using a rotary drive machine comprising: 
a. a vertical frame having an upper end and an open lower end for positioning over an installation section of ground in which it is desired to rotationally install at least one helical pile section;
b. a rotary power means for the rotation and installation of a helical pile section through the open lower end of the frame;
c. a vertical movement guide slidably engaging the rotary power means, to allow for retention and guidance of the rotary power means therealong;
d. a vertical actuator operatively attached to the rotary power means, capable of powered movement of the rotary power means along the vertical movement guide as desired; and
e. at least one slab anchor for engaging and retaining the vertical frame and the lower end thereof in relation to an installation opening in the slab exposing the installation section of ground,
 wherein the method comprises:
i.manipulating the open bottom end of the frame and the position over top of the installation opening in the slab; 
ii. anchoring the machine to the outer perimeter of the installation opening using the at least one slab anchor; 
iii. positioning a helical pile section within the frame, engaging the point on the ground therebeneath at which it is desired to install the helical pile section;
iv. attaching an upper end of the helical pile section to the rotary power means;
v. actuating the rotary power means to rotate the helical pile section and screw it into the ground; 
vi. using the vertical actuator as required to drive the rotary power means and the helical pile section into the ground; and 
vii. once the helical pile section is completely rotationally installed into the ground beneath the slab, detaching the rotary power means therefrom.
	The closest prior art, CN 108951621 herein referred to as Zhang, discloses a pile installation machine; however, such machine appears to be typically used outdoors, not from an interior of a building foundation having a slab floor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678